              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 NATHAN EARL WINGO,

                         Plaintiff,
 v.                                                Case No. 18-CV-1148-JPS

 CO WILLIAMS and CO GAINES,                                       ORDER

                          Defendants.


       Plaintiff, Nathan Earl Wingo (“Wingo”), filed his complaint in this

case on July 25, 2018. (Docket #1). He is currently incarcerated at the

Milwaukee County Jail. Upon screening, the Court allowed Wingo to

proceed on an Eighth Amendment claim for excessive force against

Defendants CO Williams (“Williams”) and CO Gaines (“Gaines”). (Docket

#7). The Court entered a scheduling order in this action on October 17, 2018,

setting a discovery deadline of April 5, 2019 and a dispositive motion

deadline of May 1, 2019. (Docket #11 at 2–3).

       On April 5, 2019, the defendants filed a motion pursuant to Federal

Rules of Civil Procedure 37(b) and 41(b) requesting that the Court dismiss

Wingo’s complaint for failure to prosecute, or, alternatively, to stay the

dispositive motion deadline and compel Wingo to participate in discovery.

(Docket #13). According to Defendants, they timely served Wingo with a

notice of deposition for March 27, 2019. Id. at 2. The deposition commenced

on that day, but at the deposition Wingo claimed not to have received the

notice and refused to participate in the deposition without assistance of

counsel. Id. According to the Milwaukee County Jail logs, Defendants’
discovery requests and notice of deposition were in fact delivered to Wingo.

Id. Defendants further aver that Wingo has not responded to their written

discovery and has not otherwise contacted defense counsel. Id.

       The time for Wingo to respond to Defendants’ motion to dismiss for

failure to prosecute has come and gone, and he has not filed anything. The

Court has heard nothing from Wingo since the complaint was screened.

       The Court will order that Wingo respond to all outstanding

discovery and file a response to the pending motion to dismiss for failure

to prosecute within ten (10) days of the entry of this Order. His failure to do

so will result in dismissal of this action in its entirety without further notice.

See Fed. R. Civ. P. 37, 41(b). The Court will also stay the dispositive motion

deadline in this case, and will re-set the deadline if necessary after Wingo

makes the submissions required of him in this Order.

       Wingo is further advised that as a civil litigant, he has no automatic

right to counsel in this action, and therefore his refusal to participate in

discovery without a lawyer will not be tolerated.

       Accordingly,

       IT IS ORDERED that within ten (10) days of the entry of this Order,

plaintiff Nathan Earl Wingo shall answer all outstanding discovery, notify

the Court that he has done so, and file a response to the pending motion to

dismiss filed by the defendants. Failure to comply with this Order will

result in dismissal of this case; and

       IT IS FURTHER ORDERED that the dispositive motion deadline of

May 1, 2019 (Docket #11) be and the same is hereby STAYED until further

order of the Court.




                                   Page 2 of 3
Dated at Milwaukee, Wisconsin, this 1st day of May, 2019.

                          BY THE COURT:




                          J.P. Stadtmueller
                          U.S. District Judge




                        Page 3 of 3
